      Case 19-45206-elm7 Doc 64 Filed 09/21/21                 Entered 09/21/21 16:43:56            Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 21, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

     IN RE:                                                §
                                                           §
      SYNERGY FABRICATION, INC.                            §                  CASE NO.19-45206-ELM
                                                           §
                                                           §
               Debtor                                      §

                              ORDER APPROVING TRUSTEE'S APPLICATION
                                 FOR COMPENSATION AND EXPENSES

             The court has considered the Application for Trustee's Compensation and Expenses
     ("Application") in which Shawn K. Brown, the chapter 7 trustee for the estate requests compensation in
     the amount of $22,958.94, and reimbursement of expenses in the amount of $449.22. The Court having
     determined that the request for compensation and expenses should be granted, it is

              ORDERED that Application is granted; it is further

            ORDERED that compensation in the amount of $22,958.94, and reimbursement of expenses in
     the amount of $449.22 is allowed; and it is further

              ORDERED that in the event additional interest income accrues on estate funds prior to the
     distribution of funds by the chapter 7 trustee, the chapter 7 trustee shall be entitled to compensation on the
     distribution of the additional interest amounts in accordance with 11 U.S.C. § 326(a), without further
     Order of the Court.

                                                # # #End of Order# # #
